UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

EMEKA OGBONNA,

Plaintiff, 21 Civ. 1769 (PAE)
-V-
ORDER
EQUIFAX INFORMATION SERVICES, LLC, et al.,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

An initial pretrial conference in this matter is presently scheduled for June 22, 2021. Dkt.
24. Due to a conflict with the Court’s schedule, that conference is adjourned to June 30, 2021 at
2:00 pm. In light of the public health situation, this conference will remain a telephonic
conference. The parties should call into the Court’s dedicated conference line at (888) 363-4749,
and enter Access Code 468-4906, followed by the pound (#) key. Counsel are directed to
review the Court’s Emergency Individual Rules and Practices in Light of COVID-19, found
at https://nysd.uscourts.gow/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with chambers.

Pak A. Cnylbey

PAUL A. ENGELMAYER #
United States District Judge

SO ORDERED.

Dated: June 21, 2021
New York, New York
